Citation Nr: 1721639	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to September 1, 2015 and in excess of 70 percent thereafter for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and an anxiety disorder. 

2.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS). 

3.  Entitlement to service connection for a bilateral foot condition. 

4.  Entitlement to service connection for tension headaches. 

5.  Entitlement to service connection for chronic muscle and joint pain. 

6.  Entitlement to service connection for a chronic back condition.  

7.  Entitlement to service connection for a chronic bilateral knee condition. 

8.  Entitlement to service connection for bilateral hearing loss. 
REPRESENTATION

Appellant represented by:	Elizabeth A. Zak, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2001 to May 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2006 and in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that in the May 2006 rating decision, the RO granted service connection for an anxiety disorder, and the Veteran directly appealed that issue in his May 2007 notice of disagreement.  In a subsequent January 2016 rating decision, the RO recharacterized the condition as PTSD and increased the evaluation to 70 percent effective September 1, 2015.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim as one for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board can adjudicate this matter, it must be remanded for further development.  With regards to the increased rating claims, a review of the electronic claims files on the Veterans Benefits Management System (VBMS) database reveals that the Veteran is enrolled in VA Vocational Rehabilitation and Employment Services (VRE) and that documents pertaining to his enrollment are currently being added to the claims file.  These records are potentially relevant to the increased rating claims as basic eligibility in VA vocational rehabilitation services requires an initial evaluation of the extent to which a veteran's disabilities, including those for which he or she is service-connected, impact the ability to secure and maintain employment.  38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Therefore, the increased rating claims are remanded in order to have the RO request an expedited scanning of the VRE records and associate those records with the claims file. 

As for the service connection claims, a review of the record indicates that the Veteran was last afforded a VA examination in connection with his service connection claims in March 2006; however, the examiner who administered that examination did not set forth any opinions regarding the etiology of any of the conditions at issue.  Specifically, with regards to the bilateral foot condition, the RO in January 2008 relied on the March 2006 examiner's finding that there were no complaints of foot trouble at that time in denying the Veteran's claim.  However, post-service treatment records document several complaints by the Veteran of foot pain in the years since his discharge from the military.  

Similarly, in the case of the bilateral SNHL claim, the Veteran was last afforded an examination in connection with his claim in March 2006.  That examination found that the Veteran did not have hearing loss for VA purposes, which was the basis of the RO's May 2006 denial.  However, post-service treatment records show that the Veteran has been evaluated as having bilateral hearing loss, although it is not clear from the record whether the hearing loss is to the extent necessary for a grant of service connection.  

Moving onto the tension headache claim, a review of the March 2006 examination indicates that the Veteran was found to experience headaches at the time and had a history of headaches while in service; however, the examiner did not set forth an opinion as to the etiology of the headache condition.  Nevertheless, the RO in the May 2006 rating decision denied the Veteran's claim due to a lack of evidence connecting the Veteran's in-service headaches to the headache symptoms he was experiencing after service.  The Veteran's post-service treatment records show that he was continuing to receive treatment for headaches up to the point of the most recent records.  

Finally, as with the other service connection claims, the March 2006 VA examination is inadequate for the purpose of deciding the service connection claims for a back condition and chronic muscle and joint pain.  After a physical examination, the March 2006 examiner found no evidence of back pain, knee pain, or chronic muscle and joint pain.  This once again became the basis of the RO's May 2006 denial.  However, post-service treatment records do show continued complaints of not only back and knee pain but also pain in various other parts of the body.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board cannot rely on the March 2006 VA examination in deciding the Veteran's claims, as it is over 10 years old and does not provide an accurate representation of the disability picture of the various conditions at issue.  Furthermore, the March 2006 examiner did not offer any opinions as to the etiology of any of the conditions.  Therefore, the Veteran must be scheduled for new VA examinations addressing his service connection claims. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Regardless of how the Veteran responds, the RO must obtain and associate updated VA treatment records dating from January 2016. 
Furthermore, the RO must formally request that the scanning of the Veteran's VA Vocational Rehabilitation file be expedited and that the entire VRE file is associated with the claims file.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements." 

2.  After completing the above, schedule the Veteran for appropriate VA examinations to evaluate the nature and etiology of his bilateral SNHL, bilateral foot condition, bilateral knee condition, tension headaches, back condition, and muscle and joint pain.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of these conditions.  All necessary special studies or tests must be accomplished.

The examiner is asked to provide separate opinions as to whether it is at least as likely as not (50 percent probability or greater) that each distinct condition is related to the Veteran's active service.  Specifically with regards to the bilateral foot condition, the examiner must first opine as to whether it clearly and unmistakably preexisted service, and clearly and unmistakably did not worsen beyond natural progression during service.  If the bilateral foot condition is not found to have clearly and unmistakably preexisted service, an opinion must be rendered as to whether such disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

The Board notes the anatomical distinctions between the six enumerated disorders and recognizes that separate examinations may be necessary in this case.  However, the Board leaves this to the discretion to the RO and/or the examining medical facility.

3. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




